Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 recites “the method as described in claim 30”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. In the art rejections below claim 30 is treated as being dependent upon claim 29 as best understood by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-23, 25-30 and 32 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Dauchez (US 5137629).
Regarding claim 17, Dauchez (US 5137629) teaches an apparatus for a selective fractionation of ultrafine particles (Col. 1 lines 7-11), the apparatus comprising: at least three separating columns fluidically connected in series (Col. 6 lines 32-41) by connecting lines (Col. 3 lines 13-16), the at least three separating columns each being configured to be through-flowable in a predetermined through-flow direction (Col. 3 lines 8-12) and each comprising a packing (Col. 3 lines 66-68); at least one infeed (Col. 3 lines 14-16) which is arranged to feed into a connecting line which is arranged upstream of each of the at least three separating columns (Fig. 5 #16, 20), each connecting line comprising an inlet for a suspension of ultrafine particles to be separated (Col. 3 lines 16-18) and an inlet for at least one additional mobile phase (Col. 3 lines 16-18) which inlets are configured to be alternately operated (Col. 3 lines 51-62); at least one discharge (Col. 3 lines 13-18) branching off from a connecting line which is arranged downstream of each of the at least three separating columns (Fig. 5 #26, 28), each connecting line comprising an outlet for a first discharge suspension of the ultrafine particles (Col. 4 lines 8-14) and an outlet for a second discharge suspension of the ultrafine particles (Col. 4 lines 8-14) which outlets are configured to be alternately operated (Col. 3 lines 51-62), wherein the ultrafine particles of the first discharge suspension interact more strongly with the packing (Col. 4 lines 3-7) of each of the at least three separating columns than the ultrafine particles of the second discharge suspension; a shutoff valve (Col. 4 lines 21-24, 34-41) which can be positioned to have a blocking switching position and a through-flow switching position (Col. 4 lines 21-24, 34-41) arranged at each of the inlets and at each of the outlets (Fig. 5 #18’, 18’’, 22’, 22’’, 10’, 50’’); and a control means for a simultaneous switching of the through-flow switching position of the shutoff valves at the inlets and at the outlets (Col. 5 lines 59-66), wherein at least one inlet and at least one outlet is respectively switchable to the through-flow switching position (Col. 3 lines 50-62) for the suspension of ultrafine particles to be separated (Fig. 5 #16), for the least at least one additional mobile phase (Fig. 5 #20), for the first discharge suspension of ultrafine particles (Fig. 5 #28), and for the second discharge suspension of ultrafine particles (Fig. 5 #26), 
Regarding claim 18, Dauchez (US 5137629) teaches an apparatus for a selective fractionation of ultrafine particles wherein each of the at least three separating columns further comprises a through-flowable matrix (Col. 3 lines 66-68).
Regarding claim 19, Dauchez (US 5137629) teaches an apparatus for a selective fractionation of ultrafine particles wherein the through-flowable matrix is a through-flowable fixed bed of non-porous packing elements (Col. 4 lines 1-3) or wires comprising a magnetizable material (Col. 4 lines 3-7).
Regarding claim 21, Dauchez (US 5137629) teaches an apparatus for a selective fractionation of ultrafine particles wherein at least one of, the non-porous packing elements in each of the at least three separating columns (Col. 3 lines 66-68), and the at least three separating columns, are identical (Col. 6 lines 32-41).
Regarding claim 22, Dauchez (US 5137629) teaches an apparatus for a selective fractionation of ultrafine particles wherein each of the at least three separating columns comprises one of the at least one magnetic field source (Col. 3 lines 25-27).
Regarding claim 23, Dauchez (US 5137629) teaches an apparatus for a selective fractionation of ultrafine particles wherein the at least one magnetic field source comprises at least one permanent magnet (Col. 3 lines 25-27).
Regarding claim 25, Dauchez (US 5137629) teaches an apparatus for a selective fractionation of ultrafine particles wherein the at least one magnetic field source comprises the non-porous packing elements (Col. 4 lines 1-2) comprising the magnetizable material as permanent magnetic packing elements (Col. 3 lines 66-68).
Regarding claim 26, Dauchez (US 5137629) teaches an apparatus for a selective fractionation of ultrafine particles wherein a magnetic field strength of each magnetic field is controllable and variable (Col. 3 lines 35-49) via the control means (Col. 5 lines 60-66).
Regarding claim 27, Dauchez (US 5137629) teaches an apparatus for a selective fractionation of ultrafine particles wherein each magnetic field strength has a cyclical progression (Col. 5 lines 63-66).
Regarding claim 28, Dauchez (US 5137629) teaches an apparatus for a selective fractionation of ultrafine particles wherein the at least three separating columns are fluidically connected in series via the connecting lines and are connected as a ring to form a circuit (Col. 6 lines 32-35).
Regarding claim 29, Dauchez (US 5137629) teaches a method for a selective fractionation of ultrafine particles, the method comprising: providing the apparatus as recited in claim 17 (See above); providing a liquid mobile phase (Col. 3 lines 10-11); providing a suspension of ultrafine particles to be separated (Col. 3 lines 9-10); passing the liquid mobile phase serially through the at least three separating columns in the predetermined through-flow direction (Col. 3 lines 8-12); activating magnetic fields (Col. 3 lines 22-24) in at least one of the at least three separating columns; introducing the Col. 3 lines 51-62), wherein, at least one inlet for the suspension of ultrafine particles and for the liquid mobile phase, respectively, and at least one outlet for the first discharge suspension of ultrafine particles and for the second discharge suspension of ultrafine particles, respectively, is simultaneously switchable to the through-flow switching position (Col. 5 lines 60-66), wherein the ultrafine particles of the first discharge suspension interact more strongly with the packing than the ultrafine particles of the second discharge suspension (Col. 4 lines 3-7), at least one of the at least three separating columns is arranged between the outlet switched to the through-flow switching position for the second discharge suspension of ultrafine particles (Fig. 5 #26, 50’) and the inlet upstream therefrom switched to the through-flow switching position for the suspension of ultrafine particles to be separated (Fig. 5 #16, 18’), at least one of the at least three separating columns is arranged between the outlet switched to the through-flow switching position for the first discharge suspension of ultrafine particles (Fig. 5 #28, 50’’) and the inlet downstream therefrom which is switched to the through-flow switching position for the suspension of ultrafine particles to be separated (Fig.5 #16, Col. 6 lines 32-41), and at least one of the at least three separating columns is arranged between the outlet switched to the through-flow switching position for the first discharge suspension of ultrafine particles (Fig. 5 #28, 50’’) and the inlet upstream therefrom switched to the through-flow switching position for the liquid mobile phase (Fig. 5 #20, 22’’).
Regarding claim 30, Dauchez (US 5137629) teaches a method for a selective fractionation of ultrafine particles, wherein a magnetic field strength of each magnetic field is controllable and variable (Col. 3 lines 35-49) via the control means (Col. 5 lines 60-66).
Regarding claim 32, Dauchez (US 5137629) teaches a method for a selective fractionation of ultrafine particles, wherein the suspension of ultrafine particles to be separated comprises ferro-, fern- .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dauchez (US 5137629) in view of Kolm (US 3676337).
Regarding claim 20, Dauchez (US 5137629) lacks teaching an apparatus for a selective fractionation of ultrafine particles wherein the non-porous packing elements have a saturation magnetization greater than or equal to 1 A-m2/kg. 
Kolm (US 3676337) teaches an apparatus for a selective fractionation of ultrafine particles (Col. 1 lines 8-11) wherein the non-porous packing elements (Col. 3 lines 25-36) have a saturation magnetization greater than or equal to                         
                            1
                             
                            
                                
                                    
                                        
                                            A
                                            -
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    g
                                
                            
                        
                    . (Col. 7 lines 62-75). Kolm states that 7,000 gauss is needed to saturate stainless steel wool and 7,000 gauss is equivalent to                         
                            558,390
                            
                                
                                    A
                                
                                
                                    m
                                
                            
                        
                    . The density of stainless steel wool ranges from around                        
                             
                            7500
                            
                                
                                    k
                                    g
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            
                            -
                            8000
                            
                                
                                    k
                                    g
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    . At any density within this range, the magnetic saturation is above                        
                             
                            1
                             
                            
                                
                                    
                                        
                                            A
                                            -
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    g
                                
                            
                        
                    . 
                
                    
                        
                            558,390
                            
                                
                                    A
                                
                                
                                    m
                                
                            
                        
                        
                            7500
                            
                                
                                    k
                                    g
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    
                    =
                    74.45
                    
                        
                            
                                
                                    A
                                    -
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            k
                            g
                        
                    
                     
                     
                     
                    A
                    N
                    D
                     
                     
                     
                    
                        
                            558,390
                            
                                
                                    A
                                
                                
                                    m
                                
                            
                        
                        
                            8000
                            
                                
                                    k
                                    g
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    
                    =
                    69.79
                    
                        
                            
                                
                                    A
                                    -
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            k
                            g
                        
                    
                
            
Kolm explains that by using packing elements which are magnetized to saturation or above, the peak field gradient increases dramatically and the magnetic field is substantially uniform in the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dauchez to include the effective saturation magnetization as taught by Kolm in order to provide a uniform magnetic field within the separator and increase the degree of separation through maximizing the use of packing elements. 
Claims 24 and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dauchez (US 5137629) in view of Notebaart et al. (5356015).
Regarding claim 24, Dauchez (US 5137629) lacks teaching an apparatus for a selective fractionation of ultrafine particles wherein the at least one magnetic field source comprises at least one electromagnetic coil.
Notebaart et al. (5356015) teaches an apparatus for a selective fractionation of ultrafine particles wherein the at least one magnetic field source (Col. 4 lines 5-9) comprises at least one electromagnetic coil (Col. 4 lines 9-11). Notebaart et al. explains that the electromagnetic coil helps create a vortex flow pattern within the apparatus, which reduces the amount of non-magnetic particles incorrectly separated (Col. 3 lines 49-58).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dauchez to include the electromagnetic coil as taught by Notebaart et al. in order to increase the degree of separation within the apparatus. 
Regarding claim 33, Dauchez (US 5137629) lacks teaching a method for a selective fractionation of ultrafine particles, wherein the ultrafine particles comprise a particle size of 1-20 micrometers.
Further, regarding claim 34, Dauchez (US 5137629) lacks teaching a method for a selective fractionation of ultrafine particles, wherein the particle size is 5-10 micrometers.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dauchez to include the electromagnetic coil as taught by Notebaart et al. in order to increase the degree of separation through optimizing the particle size within the apparatus. 
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dauchez (US 5137629) in view of Andres et al. (US 4594149).
Regarding claim 31, Dauchez (US 5137629) teaches a method for a selective fractionation of ultrafine particles, wherein the suspension of ultrafine particles to be separated comprises dia- or paramagnetic ultrafine particles (Col. 1 lines 9-11). 
Dauchez lacks teaching a solution which is more strongly paramagnetic than the ultrafine particles or a ferrofluid as a liquid.
Andres et al. (US 4594149) teaches a method for a selective fractionation of ultrafine particles (Col. 1 8-10), wherein a solution is more strongly paramagnetic than the ultrafine particles (Col. 3 lines 1-3, Col. 1 lines 32-35) or a ferrofluid as a liquid (Col. 3 lines 14-15). Andres et al. explains that by using a magnetic fluid medium which is more strongly paramagnetic than the particles, the particle separation can be performed on the basis of differences in density (Col. 5 lines 46-67).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dauchez to include a solution which is more strongly 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655